PER CURIAM.
The conviction on the first count cannot be sustained. It sufficiently alleges carrying on the business of selling by one who was required to register and who had not; but the proof tended to show nothing except the purchase by respondent of narcotics in or from an unstamped *680package. One who only buys or sells in or from unstamped packages is not required to register. Weaver v. U. S. (C. C. A.) 15 F.(2d) 38; Martin v. U. S. (C. C. A.) 20 F.(2d) 785.
The second count is good. There was substantial evidence to go to the jury. The sentence did not exceed that imposable under the second count. It is affirmed.